DocuSign Envelope ID: FC8DE424-0E1B-453A-B022-D9D144C23F9C
                     Case 1:20-cv-04660-GHW Document 20-3 Filed 11/23/20 Page 1 of 2




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -------------------------------------------------------
                                                                      :
            KENNETH LEAR,                                             :   Case No. 1:20-cv-04660-GHW
                                                                      :
                                             Plaintiff,               :
                                                                      :   DECLARATION OF ROBERT KLING IN
            v.                                                        :   SUPPORT OF DEFENDANTS’ MOTION
                                                                      :   TO DISMISS
            ROYAL CARIBBEAN CRUISES LTD.,                             :
            d/b/a ROYAL CARIBBEAN                                     :
            INTERNATIONAL, GREGORY BROWN,                             :
            individually, ROBERT KING, individually,                  :
            and GRISEL GARCIA RODRIGUEZ,                              :
            individually                                              :
                                                                      :
                                          Defendants.                 :
                                                                      :
            -------------------------------------------------------

                     I, ROBERT KLING, declare as follows:

                 1. I was employed as a Casting Director for Royal Caribbean Cruises Ltd. (“RCCL”) until

            August 2, 2020. I submit this declaration in support of Defendants’ Motion to Dismiss. This

            declaration is based upon my personal knowledge of the facts set forth herein, unless otherwise

            indicated.

                 2. At all relevant time periods I have resided in the State of Florida.

                 3. The Plaintiff responded to an advertisement that was placed on the internet for a singer

            on one of RCCL’s cruise ships.

                 4. As part of my duties and responsibilities as a Casting Director, I oversee Casting

            Assistants, including Gregory Brown.

                 5. Mr. Brown corresponded with Plaintiff via telephone and electronic mail in furtherance

            of Plaintiff’s application for employment with RCCL.

                 6. I have never directly corresponded with Plaintiff in any manner.

                                                                      1
DocuSign Envelope ID: FC8DE424-0E1B-453A-B022-D9D144C23F9C
                     Case 1:20-cv-04660-GHW Document 20-3 Filed 11/23/20 Page 2 of 2




                7. I have never met Plaintiff in person.

                8. I have never traveled to New York to meet with Plaintiff.

                9. Plaintiff was provided with a contingent offer of employment pending a pre-employment

            physical.

                10. If Plaintiff passed his pre-employment physical, he was scheduled to travel to Florida to

            commence his employment by engaging in rehearsal.

                11. Following rehearsal Plaintiff was to fly to Alaska to board the Radiance of the Seas

            where he was to perform for a nine month period.

                12. I declare under penalty of perjury that the foregoing is true and correct.



            Executed:        October 23, 2020
                             Miami, Florida


                                                                          ________________________
                                                                          Robert Kling


                                                                                                    44478194.1




                                                              2
